         Case 1:20-cr-00286-WHP Document 42 Filed 02/18/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                –v–
                                                                 20-cr-286 (WHP)
  Shaquille Williams,
                                                                      ORDER
                        Defendant.



WILLIAM H PAULEY III, District Judge:

       A conference is scheduled in the above-captioned matter for February 24, 2021 at 9:00

a.m. The dial-in number is (888) 363-4749, and access code 3070580.


 Dated: February 18, 2021
        New York, New York
